Prescott, J.,
delivered the opinion of the Court.
In this request for leave to appeal from the denial of a writ of habeas corpus, the petitioner admits he was guilty of “breaking and entering,” the offense for which he was sentenced to imprisonment. However, he now alleges several grounds upon which he claims he is entitled to his release, all of which we have ruled are not available in habeas corpus proceedings.
Judge Gray ruled upon all of the contentions raised except one. The applicant claims he was “tricked” into waiving the requirement of an indictment. If we assume that this is a proper ground to form the basis for a writ of habeas corpus, the bald allegation that he was “tricked,” without the^ allegation of supporting facts, is not sufficient to require the issuance of the writ. Szukiewicz v. Warden, 213 Md. 636, 640.
For the reasons assigned by Judge Gray in his opinion on the questions that he ruled upon and the reason that we have given concerning the petitioner’s claim of “trickery,” the application will be denied.

Application denied, with costs.